Exhibit 10.1 DORMAN PRODUCTS, INC. AMENDED AND RESTATED INCENTIVE STOCK PLAN 1. Purpose of Plan The Plan is intended as an additional incentive to employees’ directors, consultants and advisors to enter into or remain in the employ or service of Dorman Products, Inc., a Pennsylvania Corporation (the “Company”), or its Affiliates (as defined below) and to devote themselves to the Company’s success by providing them with an opportunity to acquire or increase their proprietary interest in the Company through the receipt of Options. 2. Definitions (a)“Affiliate” means any corporation which is a parent corporation of the Company within the meaning of section 424(e) of the Code or a subsidiary corporation of the Company within the meaning of section 424(f) of the Code. (b)“Board” means the board of directors of the Company. (c)“Code” means the Internal Revenue Code of 1986, as amended. (d)“Committee” means the committee described in Paragraph 5(a). (e)“Date of Grant” means the date on which an Option is granted. (f)“Eligible Persons” means the persons described in Paragraph 7 as being eligible to receive
